937 So.2d 260 (2006)
James L. EARLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2187.
District Court of Appeal of Florida, Fifth District.
September 8, 2006.
James L. Earley, Raiford, Pro Se.
No Appearance for Appellee.
PER CURIAM.
James L. Earley appeals the denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Following the trial court's denial of his motion, Mr. Earley filed a timely motion for rehearing. The trial court denied the rehearing motion, concluding that such motions were not authorized under rule 3.800. While that was correct until recently, the rule was amended effective January 1, 2005, to permit motions for rehearing.[1]See Amendments to the Florida Rules of Criminal Procedure, 886 So.2d 197, 199-200 (Fla.2004).
We reverse the order on review and remand this matter to the trial court for consideration of the motion and amended motion for rehearing.
REVERSED AND REMANDED.
ORFINGER, LAWSON and EVANDER, JJ., concur.
NOTES
[1]  Rule 3.800(b)(1)(B) now provides in pertinent part that "[a] party may file a motion for rehearing of any order entered under subdivisions (a) and (b) of this rule within 15 days of the date of service of the order or within 15 days of the expiration of the time period for filing an order if no order is filed."